DETAILED ACTION
The instant application having Application No. 16/638,177 has a total of 22 claims pending in the application.  There are 4 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 2/11/2020 and 7/13/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29, which depends from Claim 25, recites the limitation “the state transition” in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of any “state transition” in either of Claim 29 or 25.

Claim 40, which depends from Claim 36, recites the limitation “the state transition” in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of any “state transition” in either of Claim 36 or 40.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 36 is drawn to “A wireless device … configured to: receive, on the secondary serving cell, one or more reference signals… ; receive a secondary cell setup command for the secondary serving cell; and, upon reception of the secondary cell setup command, to receive, on the secondary serving cell, one or more reference signals…”.  Similarly, Claim 43 is drawn to “A radio network node … configured to: transmit, on the secondary serving cell, one or more reference signals…; obtain an indication indicating a state transition of the secondary serving cell for the wireless device; and upon obtaining the indication, transmit, on the secondary serving cell, one or more reference signals…”.

In order to overcome this rejection, the Examiner recommends amending Claims 36 and 43 to further specify that the device/node comprises a processor and a memory storing instructions that, when executed by the processor, cause the device/node to perform the recited functions.

Allowable Subject Matter
Claims 25-35 are allowed.

Claims 36-46 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478